DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 08/27/2021.
Response to arguments
Claims 1, 12, 17 and 28 have been amended. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-30 are allowed. 
Allowable Subject Matter
Claims 1-30 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Fengjun et al. (WO 2018/204255 A1) and NPL- Huawei, HiSilicon: Title “Discussion on BRF for SCell”, 3GPP TSG RAN WG1, R1-1809120, Meeting #94 Gothenburg, Sweden, August 20th - 24th, 2018; ; hereinafter R1-1809120.
Regarding in claims 1, 12, 17 and 28, the prior art of record (in particular Fengjun, discloses wireless transmit receive unit WTRU may be configured to determine that a beam failure condition associated with transmissions between the WTRU and a network entity and the quality of a current serving beam e.g., a beam pair link for a downlink control channel monitored by a WTRU e.g., a new radio physical downlink control channel or NR-PDCCH has fallen below a threshold and [0168]; the WTRU may be configured by RRC to determine a WTRU Rx beam set based on., the control region e.g., on a per-CORESET basis or the search space segment where WTRU may full duplex radio for which transmission and reception of some or all of the signals.



R1-1809120, discloses uplink resource selection is a new issue should be considered for beam failure recovery for SCell and after receiving N consecutive beam failure instance indication, UE MAC layer declares beam failure and Beam failure detection where when all the beam failure detection reference signal (RS) during beam failure indication interval falls below the configured threshold.
However, none of Fengjun, R1-1809120 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the full duplex failure detection CORESET is used based at least in part on the UE being associated with a full duplex communication link that includes the downlink beam and an uplink beam; and monitoring a reference signal on the control channel of the downlink beam based at least in part on the full duplex failure detection CORESET in order to detect a beam failure on the downlink beam while the UE is transmitting data on the uplink beam, wherein monitoring the reference signal is based at least in part on a threshold that is based at least in part on one or more uplink transmission parameters as recited in the context of claims 1, 12, 17 and 28. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-11, 13-16, 18-27 and 29-30 depend from claims 1, 12, 17 and 28 are allowed since they depend from allowable claims 1, 12, 17 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/09/2021